Citation Nr: 0102030	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to retroactive pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from March 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Chicago, Illinois.  That rating decision 
granted entitlement to nonservice-connected disability 
pension, effective February 1, 1997.
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding this issue.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 1991).  


REMAND

A. Factual Background

In July 1990, the RO granted the veteran's original claim 
seeking entitlement to a nonservice-connected pension, 
effective July 1, 1990.  This award was subsequently 
terminated by the RO on April 17, 1992, retroactive to July 
1, 1990, based upon the veteran's failure to furnish an 
Eligibility Verification Report (EVR) (VA Form 21-0515).  At 
that time, the veteran had allegedly received pension 
payments from July 1, 1990 to July 1, 1992, totaling $909.00.

In January 1997, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In June 
1997, the RO granted the veteran's reopened claim for 
nonservice-connected pension, effective February 1, 1997.  In 
doing so, however, the RO withheld payment of the veteran's 
newly awarded nonservice-connected pension benefits until the 
alleged overpayment of $909.00 was recouped.

In a letter, dated April 1997, the veteran alleged that he 
had never received any checks relating to his nonservice-
connected pension from July 1, 1990 to July 1, 1992.  The 
veteran further alleged that he failed to receive any notice 
of having to file an EVR, and that he should therefore be 
entitled to retroactive nonservice-connected pension payments 
dating back to July 1, 1990.

A letter from the RO, dated in June 1997, indicated that:

If you still claim that you have not 
received the payments for the period of 
July 1, 1990 to September 1, 1991, you 
should write a statement requesting that 
tracer action be performed on these 
checks because you have not received the 
payments.

In a letter, dated in July 1997, the veteran repeated his 
contention that he had never received any checks relating to 
his nonservice-connected pension from July 1, 1990 to July 1, 
1992.  The veteran also argued this position in subsequent 
filings herein, as well as in two subsequent hearings.  It 
does not appear, however, that the RO has ever completed the 
"tracer action" procedure in this matter.  

A.  Audit of Veteran's Financial Account Needed

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) 
(2000). 

Under the circumstances presented by this case, the Board 
concludes that the RO must conduct a paid-and-due audit to 
verify the overpayments of nonservice-connected disability 
pension benefits paid to the veteran from July 1, 1990 to 
July 1, 1992.  Thereafter, the RO should readjudicate the 
issue on appeal, i.e. entitlement to retroactive pension 
payments.


B.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should prepare a paid-and-due 
audit for the overpayments of nonservice-
connected disability pension benefits 
paid to the veteran from July 1, 1990 to 
July 1, 1992.  In the report, the RO 
should set forth, on a month-by-month 
basis, the amount of pension benefits due 
and paid to the veteran for the period at 
issue.  The monthly payments should be 
specifically addressed and evidence 
should be provided which indicates 
whether these payments were made to the 
veteran, and if so in what manner, check, 
direct deposit etc.  The veteran should 
be provided a copy of the RO's paid-and-
due audit report.

2.  The RO should also provide a current 
and accurate audit of the actual debt 
amount and clarification of the veteran's 
status regarding the nonservice-connected 
disability pension benefit awarded 
effective February 1, 1997.  The RO 
should associate with the claims file a 
reconciliation of the amount owed versus 
any payments that have been recouped or 
withheld since the current pension award, 
effective February 1, 1997.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.   

Following completion of the requested 
development, the veteran's claim should 
be readjudicated.  In doing so, the RO 
should specifically address the validity 
of creation of the debt and the correct 
calculation of the amount of that debt 
for the period from July 1, 1990 to July 
1, 1992.  The RO should also consider the 
veteran's argument regarding his failure 
to file an EVR report.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




